Honorable James E. Folsom
Governor of Alabama
State Capitol
Montgomery, Alabama
Dear Sir:
Receipt is acknowledged of your inquiry of January 27, 1956, which is as follows:
“Pursuant to the Authority vested in me by Section 34, Title 13, Code of 1940, I respectfully submit for your *111opinion the following constitutional question :
“If during a Special Session of the Legislature a proposal for a constitutional amendment is submitted which is not within the purview of the Governor’s special call would it not merely require a three-fifths vote of the legislature pursuant to Section 284 of Article 18, Constitution of Alabama, 1901, Amendment 24, or would it require two-third vote of each house according to Section 76, of Article 4, of said Constitution.
“Your prompt attention to this request will be most highly appreciated.”
In answer to your inquiry please be advised that Section 284 — Amendment 24 — of the Constitution would control that status. The proposal of an amendment does not constitute legislation — Johnson v. Craft, 205 Ala. 386, 87 So. 375.
Section 76 relates to legislation, viz. the enactment of laws. As observed in In re Opinions of the Justices, 227 Ala. 296, 298, 149 So. 781, 783:
“(2) Proposed amendments to the Constitution are governed by sections 284-287, inclusive, of our Constitution, and limitations and restrictions applicable to the legislative function of enacting statutes are without application.”
Respectfully submitted,
J. ED LIVINGSTON
Chief Justice.
THOMAS S. LAWSON
ROBERT T. SIMPSON
DAVIS F. STAKELY
JOHN L. GOODWYN
PELHAM J. MERRILL
JAMES J. MAYFIELD
Associate Justices.